Exhibit 10.7
AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     American Commercial Lines Inc., a Delaware corporation, (the “Company”),
hereby grants restricted stock units relating to shares of its common stock,
$.01 par value, (the “Stock”), to the individual named below as the Grantee,
subject to the vesting conditions set forth in this Agreement. Additional terms
and conditions of the grant are set forth in this cover sheet and the attachment
(collectively, the “Agreement”) and in the Company’s 2008 Omnibus Incentive Plan
(the “Plan”).
Grant Date:                           , 200     
Name of Grantee:                                         
Grantee’s Employee Identification Number:                     
Number of Restricted Stock Units (RSUs) Covered by Grant:                     
Purchase Price per Share of Stock: $.01
Vesting Start Date:                     
Vesting Schedule:
     In the event that the Schedule set forth below would result in vesting of a
fractional number of RSUs, the number of RSUs that will vest will be rounded
down to the nearest whole share, and the last scheduled vesting tranche will be
rounded up, to the extent necessary, so that the full number of RSUs will have
vested.

     
Vesting Date
  Number of RSUs that vest, as
a fraction of the number of RSUs granted

<<<VESTING DETAIL TO BE INSERTED AS APPLICABLE>>>>

             
Company:
                          (Signature)
   
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Attachment
     This is not a stock certificate or a negotiable instrument. In the event
any provision of this Agreement should appear to be inconsistent with the terms
of the Plan, the Plan document will control.

- 2 -



--------------------------------------------------------------------------------



 



AMERICAN COMMERCIAL LINES INC.
2008 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
first page of this Agreement, subject to the vesting conditions described in
this Agreement (“Restricted Stock Units”). Your Restricted Stock Units may not
be transferred, assigned, pledged or hypothecated, whether by operation of law
or otherwise, nor may the Restricted Stock Units be made subject to execution,
attachment or similar process.
 
   
Vesting
  Your Restricted Stock Unit grant vests as to the number of Stock Units
indicated in the vesting schedule and on the Vesting Dates shown on the first
page of this Agreement, provided you are in Service on the Vesting Date and meet
the applicable vesting requirements set forth in this Agreement. Except as
specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Stock Units will vest
after your Service has terminated for any reason.
 
   
Share Delivery Pursuant to Vested Units
  Shares underlying the vested shares of Stock represented by the Restricted
Stock Units will be delivered to you by the Company as soon as practicable
following the applicable anniversary of the Vesting Date, but in no event beyond
21/2 months after the end of the calendar year in which the shares would have
been otherwise delivered. The purchase price for the vested Shares of Stock is
deemed paid by your prior services to the Company.
 
   
Forfeiture of Unvested Units
  Except as otherwise provided in this Agreement, in the event that your Service
terminates for any reason, you will forfeit to the Company all of the Restricted
Stock Units that have not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed.
 
   
Termination For Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all your rights to your Restricted Stock Units.
 
   
Death
  If your Service terminates because of your death, your Restricted Stock Units
will automatically be fully vested.

- 3 -



--------------------------------------------------------------------------------



 



     
Disability
  If your Service terminates because of your Disability, your Restricted Stock
Units will automatically be fully vested.
 
   
Leaves of Absence
  For purposes of this grant, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or your acquisition of Stock under this
grant. Payment may be made in one (or a combination) of the following forms:
 
   
 
            •     Cash, your personal check, a cashier’s check, a money order or
another cash equivalent acceptable to the Company.
 
   
 
            •     Shares of Stock withheld by the Company from the shares of
Stock otherwise to be received, with such withheld shares having an aggregate
Fair Market Value exercise equal to the withholding obligations.
 
   
 
            •     Shares of Stock which have already been owned by you and which
are surrendered to the Company. The Fair Market Value of the shares will be
applied to the withholding obligations.
 
   
 
  •      By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the withholding taxes.

- 4 -



--------------------------------------------------------------------------------



 



     
Limitations, Retention Rights
  The terms and conditions of this Agreement and your rights in connection with
any shares of Stock received upon the vesting of your Restricted Stock Units are
subject to the Company’s Executive Officer Stock Ownership Guidelines.
 
   
 
  Neither your Restricted Stock Units nor this Agreement give you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you. In the event of a cash dividend on
outstanding Stock, you will be entitled to receive a cash payment for each
Restricted Stock Unit. The Company may in its sole discretion require that
dividends will be reinvested in additional stock units at Fair Market Value on
the dividend payment date, subject to vesting and delivered at the same time as
the Restricted Stock Unit.
 
   
Forfeiture of Rights
  If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause:
 
  (i) a forfeiture of any outstanding Restricted Stock Units, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the Company and ending twelve (12) months following such
termination of Service (A) a forfeiture of any gain recognized by you upon the
sale of any shares of Stock subject to vested Restricted Stock Units or (B) a
forfeiture of any Stock acquired by you upon the vesting of Restricted Stock
Units. Unless otherwise specified in an employment or other agreement between
the Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.

- 5 -



--------------------------------------------------------------------------------



 



     
 
  Further, if it is ever determined by the Board, as recommended by the Audit
Committee of the Company, that your actions have constituted wrongdoing that
contributed to any material misstatement or omission from any report or
statement filed by the Company with the U.S. Securities and Exchange Commission,
gross misconduct, breach of fiduciary duty to the Company, or fraud, then your
Restricted Stock Units shall be immediately forfeited and thereupon your
Restricted Stock Units shall be cancelled; provided, however, that if you have
vested in your Restricted Stock Units and sold the underlying shares of Stock
within two years prior to the Board determination, you shall be required to pay
to the Company an amount equal to the aggregate value of the shares of Stock
sold. In addition, your Restricted Stock Units and gains resulting from the sale
of shares of Stock underlying vested Restricted Stock Units, shall be subject to
forfeiture in accordance with the Company’s standard policies relating to such
forfeitures and clawbacks, as such policies are in effect at the time of grant
of the Restricted Stock Units.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this grant shall be adjusted (and rounded
down to the nearest whole number) if required pursuant to the Plan. Your grant
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

- 6 -



--------------------------------------------------------------------------------



 



     
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting these Restricted Stock Units, you give explicit consent to the
Company to process any such personal data. You also give explicit consent to the
Company to transfer any such personal data outside the country in which you are
employed, including, with respect to non-U.S. resident grantees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.

- 7 -